1. Proposed amendments to the Rules of Superintendence for the Courts of Ohio ( Sup.R. 80, 84, 85, 86, 87, and 89 ) are being published in the October 8, 2018 Ohio Official Reports advance sheet for a public-comment period ending November 7, 2018.O'Connor, C.J., and O'Donnell, Kennedy, French, Fischer, DeWine, and DeGenaro, JJ., concurred in publishing the proposed amendments for comment.2. Proposed amendments to the Rules of Practice of the Supreme Court of Ohio (Sup.Ct.Prac.R. 3.03) are being published in the October 8, 2018 Ohio Official Reports advance sheet for a public-comment period ending November 7, 2018.O'Connor, C.J., and O'Donnell, Kennedy, French, Fischer, DeWine, and DeGenaro, JJ., concurred in publishing the proposed amendments for comment.